Citation Nr: 0028186	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  95-20 632A	)	DATE
	)
	)

On appeal from a rating decision certified by the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  

ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified military service from September 1988 
to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was previously before the 
Board in January 1998 and was remanded to the RO for 
additional development.  The claim has returned following 
efforts to complete the requested development.  

The veteran failed to report for in-person hearings scheduled 
at the Central Office in October 1997 and in September 2000.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


FINDINGS OF FACT

1. Within five months of separating from service, the veteran 
was evaluated for body and joint aches diagnosed as non-
specific multi-joint arthralgia and polyarthralgia, and 
treated with Plaquenil, prednisone, and naproxen.

2. The veteran has presented cognizable evidence that the 
claim for service connection for rheumatoid arthritis is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for rheumatoid 
arthritis is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the veteran 
is service-connected for cervical muscle sprain.  The veteran 
asserts that she had a full body attack of arthritis four 
weeks after separating from service.  She believes that the 
neck condition is part of the arthritis [condition].  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hensley (Burke) v. West, 212 
F.3d 1255 (Fed. Cir. 2000); Epps, 126 F.3d at 1468; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Epps, 
126 F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  See Savage, 10 Vet. App. at 
496.  Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  See Savage, 
10 Vet. App. at 495.  Either evidence contemporaneous with 
service or the presumption period or evidence that is post 
service or post presumption period may suffice.  Id.  

The service medical records reflect complaints of cervical 
spine, neck, shoulder, and trapezius pain in November 1989.  
The diagnosis was muscle strain.  Prior to separating from 
service in 1992, the veteran was evaluated for neck and 
trapezius pain.  The separation examination dated in June 
1992 was silent as regards the diagnosis or treatment for 
rheumatoid arthritis (RA).  

The Board observes that the first documented evidence of body 
aches and aching joints occurs within one year of separating 
from active duty.  Generally, the evidence from the Naval 
Hospital in San Diego dated for the period of November 1992 
to September 1993, from Paradise Valley Hospital and South 
Bay Rehabilitation Center dated in August and October 1993, 
and VA examinations dated in November 1993 provide 
inconclusive evidence as to the etiology and extent of the 
veteran's disability.  

In brief, the laboratory values for the rheumatoid factor 
initially were negative in November 1992, and remained 
positive along with the ANA until the November 1993 VA 
examinations.  A December 1992 laboratory report reflects 
that the ANA was 40 speckled with the reference range being 
negative.  The rheumatoid factor (RF) was 122.0 IU/ml.  The 
reference range was .00-20.0.  The reference page attached to 
the laboratory results reflects that a speckled pattern is 
associated with mixed connective tissue disease, SLE, 
Sjogren's syndrome, Raynaud's disease, or systemic sclerosis.  
The diagnoses for this period reflect non-specific multi 
joint arthralgia, polyarthralgia with a positive ANA, a 
negative rheumatoid factor, and thalassemia in November 1992; 
"?" sicca syndrome and SLE in February 1993; polyarthritis, 
"?" rheumatoid arthritis in April 1993; and positive RA, 
positive ANA, and polyarthritis in May 1993 and June 1993.  A 
June 1993 entry reflects positive trapezius pain.  A July 
1993 entry reflects that the veteran suffered a mild flare of 
polyarthritis with an increase in heat in the feet and hands 
with increased pain and swelling noted on examination.  These 
records reflect that the veteran's symptoms were medicated 
with Plaquenil, naproxen, prednisone, and Clinoril.  In 
September 1993, military physicians provided the veteran with 
a referral to seek civilian care for neck pain polyarthritis.  
The veteran was evaluated at Paradise Valley Hospital/ South 
Bay Rehabilitation Center from August to October 1993 for 
neck pain and polyarthritis that was unresponsive to non 
steroidal anti-inflammatory drugs, heat, and Plaquenil.  A 
September 1993 physical therapy record reflects rheumatoid 
arthritis of the hands and feet. 

The report of the November 1993 VA examination of the spine 
and joints for compensation and pension purposes reflects, 
inter alia, arthralgias of the fingers, feet, and ankles, and 
very questionable diagnosis of rheumatoid arthritis, not 100 
percent diagnostic at the present time, and that the veteran 
had none of the physical deformities of rheumatoid arthritis.  
It was noted that [x-ray] films could not be obtained because 
the veteran [could] be pregnant.  

The report of the November 1993 VA systemic examination for 
compensation and pension purposes reflects that the physician 
completed a review of the veteran's laboratory results for 
the period from February 1993 to May 1993, that the veteran's 
hands looked grossly normal on examination, and that the 
veteran reported no evidence of systemic involvement with 
rheumatoid arthritis but noted marked fatigue.  The 
laboratory results obtained in November 1993 reflect that the 
rheumatoid factor was less than 20 with a reference range of 
less than 20 IU/ml.  The ESR was 25 mm/hr with a reference 
range of 0-10 mm/hr.  The diagnoses reflect rheumatoid 
arthritis and no diagnosis of systemic lupus erythematous 
(sic).  

Despite the fact that the VA examiners did not conclusively 
agree on the diagnosis of rheumatoid arthritis in November 
1993, the Board concludes that the claim for service 
connection for rheumatoid arthritis is well-grounded, that 
is, the claim is plausible.  See Epps v. Gober 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Mattern v. West, 12 Vet. App. 222 
(1999); Hensley (Burke) v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  This determination is based on the fact that the 
symptoms of body aches and joint pains were first treated 
within 6 months of separating from service, that physicians 
from the Naval Hospital following examination and testing in 
1992 and 1993 considered the diagnosis of rheumatoid 
arthritis, that private medical records dated in 1993 reflect 
the diagnosis of rheumatoid arthritis, and that the November 
1993 VA systemic examination diagnosed rheumatoid arthritis 
after a review of the labs and an examination of the veteran.  






ORDER

The claim of entitlement to service connection for rheumatoid 
arthritis is well-grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for 
rheumatoid arthritis is well-grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Pursuant to the January 1998 Remand, the RO associated with 
the claims folder the rheumatoid factor and erythrocyte 
sedimentation rate (ESR) test results obtained during the 
November 1993 VA systemic conditions examination.  
Thereafter, the RO scheduled a VA examination to determine 
the nature and extent of any systemic condition present based 
on a current examination and a review of all records.  The 
veteran failed to report for VA examinations in October 1998, 
February 1999, and May 1999.  See 38 C.F.R. § 3.655 (1999).  
Therefore, the evidence as developed is inadequate to render 
a decision.  If the report of examination is inadequate as a 
basis for the required consideration of service connection 
and evaluation, the rating agency may request a supplementary 
report from the examiner giving further details.  See 38 
C.F.R. § 4.70 (1999).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development: 

1. The RO should request a medical 
opinion from the appropriate 
specialist as to whether the veteran 
suffers from rheumatoid arthritis; 
and, if so, whether it is at least as 
likely as not that such disorder was 
manifest within one year following the 
veteran's discharge in July 1993.  The 
rationale for each opinion must be 
based on a review of all the evidence 
of record to include the rheumatoid 
factor and erythrocyte sedimentation 
rate (ESR) obtained in November 1993.  
The report must be typewritten. 

2. Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for rheumatoid arthritis 
based on all the evidence of record.  
If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals




 


